UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    CURTIS LOCKEY, JR.,

                         Plaintiff,

                         v.                             Case No. 1:20-cv-03193 (TNM)

    MARCIA L. FUDGE,
    Secretary, U.S. Department of Housing and
    Urban Development, et al.,

                         Defendants.

                                      MEMORANDUM ORDER

         The Court granted the Government’s motion to dismiss pro se Plaintiff Curtis Lockey,

Jr.’s complaint alleging various violations of federal law and the U.S. Constitution. See Order,

ECF No. 25. Lockey now moves for reconsideration under Federal Rule of Civil Procedure

60(b). See Pl.’s Mot. for Recons. (“Mot.”) at 3, ECF No. 27. 1 Because Lockey presents no new

colorable arguments and fails to satisfy the standards for reconsideration, the Court will deny his

motion.

         Lockey quotes from Rule 60(b), see id., but he does not cite the standards for when relief

is warranted. The rule “allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and newly

discovered evidence.” Gonzales v. Crosby, 545 U.S. 524, 528 (2005). Rule 60(b) motions must

“show extraordinary circumstances justifying the reopening of a final judgment,” Salazar ex rel.

Salazar v. District of Columbia, 633 F.3d 1110, 1116 (D.C. Cir. 2011) (cleaned up), and they

“are not to be granted unless the movant can demonstrate a meritorious claim.” Thomas v.


1
    All page citations refer to the pagination generated by the Court’s CM/ECF system.
Holder, 750 F.3d 899, 902 (D.C. Cir. 2014) (cleaned up). Mere disagreement with a ruling does

not suffice. Nor is a motion for reconsideration “an appropriate forum for rehashing previously

rejected arguments.” Sellmon v. Reilly, 561 F. Supp. 46, 48 (D.D.C. 2008) (cleaned up).

       Lockey does not mention Rule 59(e), although he could have moved for reconsideration

on that basis. 2 The rule is less strict on moving parties than Rule 60(b). See Arabaitzis v. Unum

Life Ins. Co. of Am., 351 F. Supp. 3d 11, 14 (D.D.C. 2018). So given Lockey’s pro se status, the

Court will analyze his motion under both rules. Cf. Owen-Williams v. BB & T Inv. Servs., Inc.,

797 F. Supp. 2d 118, 121–22 (D.D.C. 2011) (“As a general matter, courts treat a motion for

reconsideration as originating under Rule 59(e) if it is filed within 28 days of the entry of the

order at issue and as originating under Rule 60(b) if filed thereafter.”). Rule 59(e) addresses

times when “there is an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.” Trudel v. SunTrust Bank, 924

F.3d 1281, 1287 (D.C. Cir. 2019) (cleaned up). But as with Rule 60(b), motions under Rule

59(e) “may not be used to relitigate old matters, or to raise arguments or present evidence that

could have been raised prior to the entry of judgment.” Leidos, Inc. v. Hellenic Republic, 881

F.3d 213, 217 (D.C. Cir. 2018) (cleaned up).

       Lockey asserts that reconsideration is proper because the Court “blindsided” and

“surprised” him when it found that this case was duplicative of a matter still pending in the U.S.

District Court for the Northern District of Texas. Mot. at 3. According to Lockey, his case in

the Northern District was closed and this Court’s contrary conclusion and its determination that




2
   The Rule requires filing within 28 days of a Court’s decision. Fed. R. Civ. P. 59(e). Lockey
filed his motion eight days after the Court’s order—comfortably within the 28-day limit. See
Mot. at 27.


                                                  2
the Northern District is the more appropriate forum for his claims amounts to “bias in favor of

government-defendants and clear prejudice.” Id. at 25.

       This is nothing new. The Court already examined and rejected Lockey’s arguments. See

Lockey v. Fudge, No. 1:20-CV-03193 (TNM), 2021 WL 2514685, at *3–4 (D.D.C. June 17,

2021). But Lockey doubles-down, insisting that his case in the Northern District was in fact

closed when he filed his complaint in this Court. Mot. at 3–7, 21–24. His argument is as wrong

now as when he first presented it to the Court. To reiterate: Lockey’s case was only

administratively closed and therefore still pending under a straightforward application of relevant

case law. As the Court explained: “The effect of an administrative closure is no different from a

simple stay,” and “[c]ases stayed, but not closed, are counted as active.” Lockey, 2021 WL

2514685, at *3 (citing Mire v. Full Spectrum Lending, Inc., 389 F.3d 163, 167 (5th Cir. 2004)).

Not only was Lockey’s case in the Northern District still active, but it was also duplicative

enough of the current action; it involved the same parties and nearly identical claims. The Court

correctly dismissed Lockey’s complaint. See Handy v. Shaw, 325 F.3d 346, 349–50 (D.C. Cir.

2003) (explaining that district courts may dismiss cases found sufficiently duplicative).

       Next, Lockey seeks to supplant the Court’s analysis on the appropriate forum for his case.

Mot. at 7–19. Despite Lockey’s argument to the contrary, see id. at 7–8, the Court expressly

evaluated the appropriate forum for Lockey’s claims and even considered factors in Lockey’s

favor that he failed to raise when confronted with the Government’s motion to dismiss. See

Lockey, 2021 WL 2514685, at *4. And the Court’s conclusion that the Northern District is better

suited to administer Lockey’s case can hardly be characterized as a “surprise” given that the

Southern District of California had transferred a case filed there to the Northern District of Texas

for the same reasons. See Transfer Order, Lockey v. Carson, No. 18-CV-0344 (S.D. Cal. filed




                                                 3
Feb. 14, 2018), ECF No. 35-1; Order Denying Pl.’s Mot. for Recons., id. at 13, ECF No. 52.

Lockey’s insistence on avoiding the Northern District is apparent, but it is not a basis for the

Court to alter its analysis on any front.

       Lockey’s remaining objections also fail. The Court was well within its discretion to grant

the Government a two-week extension to file its reply brief after it established good cause. See

Mot. at 19–21. Lockey supplies no reason this was erroneous—much more, so erroneous that it

justifies reversing the dismissal. Nor is Lockey correct that the Government advanced new

arguments in its reply brief so that the Court should have accepted his proposed sur-reply. And

as the Court noted in its opinion, “even if the Court did grant leave [for the sur-reply], none of

Lockey’s supplemental arguments have merit.” Lockey, 2021 WL 2514685, at *3 n.6.

       Lastly, especially given Lockey’s pro se status, the Court reminds him that he is not left

without options. He may still appeal the Court’s ruling. See Fed. R. App. P. 4(a)(4)(v), (vi). He

may seek to advance his claims in the Northern District. Or—if he is correct that he has now

successfully closed his pending case in the Northern District, see Mot. at 7—he may file again

here. 3 What he may not do is repeatedly disparage this Court (and others) as biased and demand

that it reconsider its ruling based on arguments it already rejected.

       Failing to satisfy the standards for reconsideration described above, Lockey presents no

reason the Court should not have dismissed his complaint. See Thomas, 750 F.3d at 902; Leidos,

881 F.3d at 217. Reconsideration is unwarranted.




3
  The Court, however, reiterates its caution to Lockey about seeking to pursue similar claims in
this district after multiple courts have now agreed that his claims are best addressed in the
Northern District of Texas. See Lockey, 2021 WL 2514685, at 4 n.8.


                                                  4
      For all these reasons, it is hereby

      ORDERED that Plaintiff’s [27] Motion for Reconsideration is DENIED.

      SO ORDERED.



                                                                       2021.09.14
                                                                       16:29:43 -04'00'
Dated: September 14, 2021                       TREVOR N. McFADDEN, U.S.D.J.




                                            5